Citation Nr: 1440637	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran service on active duty for training (ACDUTRA) from May 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2013, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board.

The Virtual VA and Veterans Benefits Management System (VBMS)  paperless claims processing systems include documents that are pertinent to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Board's November 2013 remand, the Veteran was provided with a VA examination in December 2013.  The VA examiner, a physicians assistant, was unable to provide an opinion on the etiology of the Veteran's hepatitis C without resort to mere speculation.  The December 2013 VA examiner's opinion provides no rationale as to why an opinion on etiology would be speculative.   According to the U.S. Court of Appeals for Veterans Claims, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet.  App. 382 (2009).

The Board finds that the prior remand orders have not been complied with and additional development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of VA treatment records dated since November 2013. 

2. The AOJ should schedule the Veteran for a VA examination with a physician to determine the nature and likely etiology of the Veteran's hepatitis C.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

a. The examiner should note whether the Veteran had at any time since June 2010 a diagnosis of hepatitis C under the EIA or ELISA method with results confirmed by a positive RIBA, or a HCV RNA test.

b. If the Veteran had at any time since June 2010 a diagnosis of hepatitis, then the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hepatitis C had causal origins in service or is otherwise related to the Veteran's active duty service.  

In this regard, the Board notes that the VA examiner must address the Veteran's contention that he contracted hepatitis C from multi-use air-injection guns during service.

The examiner must provide an explanation for any opinion to include no opinion based on the facts of this specific case and any medical literature or other medical principles. 

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


